HOFFMAN, Judge.
Petitioner-appellant Joe Hornyak appeals the denial of his petition for post-conviction relief.
The facts relevant to this appeal disclose that appellant was indicted on August 13, 1985 for conspiracy to deal cocaine, a Class A felony, and was arrested on August 20, 1985. An initial hearing was not held until April 9, 1986. The trial date was set for February 24, 1987. The defendant filed a motion to compel discovery which was granted on July 17, 1986. However, the State failed to comply with this order and the charges were dismissed by the court on November 17, 1986.
On March 25, 1987, the State refiled the charges against the defendant. The initial hearing was held on April 22, 1987. The defendant filed a motion to dismiss based on the Indiana Rules of Criminal Procedure, Rule 4(C) on June 18, 1987. It was denied by the court on September 2, 1987. The defendant pled guilty pursuant to a plea agreement on October 5, 1987 to conspiracy to deal cocaine, a Class B felony.
Hornyak raises one issue for review: whether his conviction was barred pursuant to C.R. 4(C).
Hornyak contends that his conviction was barred by C.R. 4(C) since he was not brought to trial within one year on the charged offense. However, Hornyak pled guilty to the charge pursuant to a plea agreement with the State. The court accepted the plea and Hornyak was sentenced accordingly.
Once a defendant pleads guilty, he waives his right to have a trial. Wright v. *842State (1986), Ind., 496 N.E.2d 60. If the guilty plea is made knowingly, intelligently and voluntarily, it constitues a waiver of the right to trial. Gosnell v. State (1982), Ind., 439 N.E.2d 1153.
Hornyak does not allege that his guilty plea was not made knowingly, intelligently and voluntarily. Thus, Hornyak has waived his right to trial.
Affirmed.
CHEZEM, P.J., and STATON, J., concur.